Citation Nr: 1032066	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-31 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for hepatitis C on the 
grounds that the evidence received was not new and material.  The 
matter has since been transferred to the RO in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1.  The Veteran did not appeal a June 2000 rating decision that 
denied service connection for hepatitis C.

2.  Evidence received since the June 2000 rating decision, when 
considered with previous evidence of the record, relates to an 
unestablished fact necessary to substantiate the Veteran's claim 
and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's hepatitis C is etiologically related to 
intravenous (IV) drug abuse.




CONCLUSIONS OF LAW

1.  The June 2000 rating decision that denied service connection 
for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen a claim 
for service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.301, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. § 
3.159 (2008).  Such notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 
3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Board notes that effective May 
30, 2008, VA amended its regulations governing VA's duty to 
provide notice to a claimant regarding the information necessary 
to substantiate a claim.  The new version of 38 C.F.R § 
3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008). 
 
Subsequent to initial adjudication of the Veteran's claim, a 
letter dated in February 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA. 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Veteran was notified of what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.

Here, the duty to notify was not satisfied prior to the initial 
decision on the Veteran's claims by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental statement of the case (SSOC), is sufficient 
to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of the April 2006 letter that 
addressed all notice elements.  Although the notice letter was 
not sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the Veteran because 
the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not only 
has the Veteran been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and given 
ample time to respond, but the claim was then readjudicated by 
way of a statement of the case (SOC) in September 2006, after the 
notice was provided.  For these reasons, it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential fairness 
of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the United States Court of Appeals for Veterans Claims 
(Court) to be persuaded that no prejudice resulted from a notice 
error, "the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria in addition to the criteria for 
establishing the underlying claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, no such 
notice was provided.  However, as discussed below, the Board has 
concluded that the Veteran's claim should be reopened.  
Therefore, any error in notice was not prejudicial.

The Veteran's service treatment records, VA treatment records, 
private treatment records, Social Security Administration (SSA) 
records, VA authorized examination reports, lay statements, and 
hearing transcript have been associated with the claims file.  
The Board specifically notes that the Veteran was afforded VA 
examinations with respect to his claim.  38 C.F.R. § 3.159(c)(4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims folder and 
medical records contained therein; contain a description of the 
history of the disability at issue; document and consider the 
relevant medical facts and principles; and provide an opinion 
with respect to the etiology of the Veteran's hepatitis C.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
this issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

New and Material Evidence

The RO initially denied the Veteran's claim for service 
connection for a liver disorder in a prior final rating decision 
dated in December 1999.  Subsequently, the RO denied the 
Veteran's claim for service connection for hepatitis C in a prior 
final rating decision dated in June 2000.  In connection with the 
most recent request to reopen the claim for service connection, 
the Board notes that although the RO reopened the claim and has 
adjudicated the issue of entitlement to service connection on the 
merits in the September 2006 statement of the case, the Board 
must consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2009).  Thus, the June 2000 denial became final as the Veteran 
did not file a timely appeal.

In general, if new and material evidence is presented or secured 
with respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a) (2008).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Only evidence 
presented since the last final denial on any basis will be 
considered in the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In determining whether evidence is new 
and material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the prior denial, the RO found that 
the Veteran's hepatitis C was attributed to IV drug use in 
service.

Since the prior final decision, new evidence has been added to 
the record.  The Veteran submitted a statement dated September 
2006 in which he reported both receiving a tattoo and having many 
sexual partners during service.  A large volume of records, 
including treatment records and SSA records, were also added to 
the claims file.  The Veteran was also afforded a VA examination 
in December 2006.

The Board finds that the evidence submitted, particularly the 
Veteran's statements, is new, as it was not previously considered 
by VA in the adjudication of the Veteran's claim.  As discussed 
below, there are certain risk factors for contracting hepatitis 
C.  Therefore, the evidence is material as it raises a reasonable 
possibility of substantiating the Veteran's claim because it goes 
to a previously unestablished fact of whether the Veteran's 
hepatitis C is attributable to service.

As the Board has determined that new and material evidence has 
been submitted, it is necessary to consider whether the Veteran 
would be prejudiced by the Board proceeding to a decision on the 
merits.  In this case, in the September 2006 SOC, the RO reopened 
and considered the Veteran's claim on the merits.  The subsequent 
supplemental statement of the case (SSOC) provided the Veteran 
with the laws and regulations pertaining to consideration of the 
claim on the merits in September 2007.  Also, the Veteran has 
provided arguments addressing his claim on the merits.  See 
September 2006 VA Form 9; February 2009 Statement in Support of 
Claim.  The Board therefore finds that, given that the Veteran 
had adequate notice of the applicable regulations and has had the 
opportunity to submit argument and evidence on the merits of his 
claim, he would not be prejudiced by the Board's review of the 
merits of the claim at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Service Connection

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009). 
 
Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 
 
Risk factors for hepatitis C include intravenous (IV) drug use, 
blood transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  See Veterans Benefits 
Administration (VBA) letter 211B (98-110), November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 
29, 2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that hepatitis C can potentially 
be transmitted with the reuse of needles for tattoos, body 
piercing, and acupuncture.

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty or for 
aggravation of a pre-existing injury or disease, but no 
compensation shall be paid if the disability is a result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of abuse of alcohol or drugs.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.301, 3.303, 3.304.

The Board observes that the isolated and infrequent use of drugs 
by itself will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of addiction 
will be considered willful misconduct.  Where drugs are used to 
enjoy or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the person's 
willful misconduct.  Organic diseases and disabilities which are 
a secondary result of the chronic use of drugs and infections 
coinciding with the injection of drugs will not be considered of 
willful misconduct origin.  Where drugs are used for therapeutic 
purposes or where use of drugs or addiction thereto, results from 
a service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).

For claims filed after October 31, 1990, an injury or disease 
incurred during active military, naval, or air service shall also 
not be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or drugs 
by the person on whose service benefits are claimed.  For VA 
purposes, drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for a 
purpose other than the medically intended use, or the use of 
substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 
C.F.R. § 3.1(m).  VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 31, 
1990.  VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (1999); 
VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (1998).

Service treatment records reflect that the Veteran underwent an 
enlistment examination in May 1972.  No relevant abnormalities 
were noted.  In February 1974, the Veteran was seen for treatment 
of IV heroin abuse.  He admitted to prior use of hashish, LSD, 
amphetamines, barbiturates.  His preferred drug at the time of 
treatment was heroin.  Examination was normal except for a 
moderately enlarged liver and bilateral antecubital tracks 
indicating IV drug abuse.  Laboratory results revealed active 
hepatitis.  He was diagnosed with inappropriate use of heroin and 
hepatitis B.  Additional records dated April 1974 show a history 
of hepatitis since 1972, though those records had been lost.  The 
Veteran complained of pain in his lower outer quadrant.  He was 
diagnosed with gastritis, with hepatitis to be ruled out.  A 
periodic examination in April 1977 was within normal limits, 
though the existence of tattoos was noted.  No relevant 
abnormalities were noted on the Veteran's March 1978 separation 
examination.

VA treatment records dated January 2000 noted the prior use of 
cocaine.  Records dated February 2000 show the Veteran reported 
that he first used heroin in 1972.  

The Veteran was afforded a VA examination in March 2000.  
Although he was diagnosed with hepatitis C, it does not appear 
that an opinion as to etiology was provided.

A November 2001 letter from Dr. M.A.M indicated the Veteran was 
diagnosed with and being treated for hepatitis C.  Records dated 
February 2002 noted the Veteran had been treated with interferon 
since November 2001.

SSA records indicate the Veteran received disability benefits for 
hepatitis which began in May 2000.

The Veteran submitted a statement in support of his claim in 
September 2006.  He reported that he obtained a tattoo in 
December 1972.  He also noted that he had many sexual partners at 
that time, including G.F., a woman who he later found out had 
hepatitis.  He also stated that he was sure he did not acquire 
hepatitis C from IV drug use as he was "clean" at the time.
 
The Veteran was afforded a VA examination in December 2006.  The 
claims file was reviewed by the examiner, who noted the Veteran's 
treatment in service for hepatitis and IV drug abuse.  Review of 
the evidence indicated hepatitis risk factors of receiving 
tattoos, having multiple high risk sexual partners, and IV drug 
use during service.  The Veteran also had a post-service history 
of alcohol and cocaine use.  The Veteran did not have a history 
of blood transfusions, organ transplants, body piercings, shared 
shaving razors, hemodialysis, or medications associated with 
liver toxicity.  His current symptoms included intermittent 
malaise.  Based on the Veteran's history, physical examination, 
and laboratory results, the examiner diagnosed hepatitis C.  He 
also concluded that the most likely cause of the Veteran's 
hepatitis C was IV drug use, and that it was less likely than not 
the result of tattoos or multiple sexual partners.  He noted that 
the entire medical literature indicated that IV drug use was the 
number one risk factor.  There was a less common association with 
tattoos, and transmission through sex was exceedingly rare.

The Veteran testified at an RO hearing in February 2007.  He 
stated that he was obtained a tattoo between April and June of 
1973, and within one week, started having bouts of sleepiness and 
fatigue.  He served as a driver to a colonel, and fell asleep 
once while driving.  He also described one of his sexual 
partners, G.F., who told him that she had hepatitis after they 
had been together for one year.  He stated that she died from the 
disease in 1977.

The Veteran submitted an additional statement in February 2009 in 
which he again indicated that his hepatitis began shortly after 
he received his tattoo.

Based on the evidence of record, the Board finds that service 
connection for hepatitis C is not warranted.

Initially, the Board recognizes the Veteran's statements 
regarding his risk factors during service and his belief that his 
hepatitis C is the result of obtaining tattoos and having 
multiple sexual partners during service.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that lay 
evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  The 
Board, however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006). This would include weighing the 
absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board observes 
that if Bethea applies to Court decisions, it is logical to apply 
such principles to those decisions of a superior tribunal, the 
Federal Circuit in this case.

Here, the Board finds that the Veteran has not demonstrated the 
medical knowledge required to establish an etiological nexus 
between his hepatitis C and in-service risk factors, including 
tattoos and multiple sexual partners.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Therefore, 
although the statements of the Veteran offered in support of his 
claim have been given full consideration by the Board, they are 
not considered competent medical evidence and do not serve to 
establish a medical nexus between his disorder and certain risk 
factors in service.

The overall weight of the evidence establishes that the Veteran's 
hepatitis C is the result of drug abuse.  The December 2006 VA 
examiner, who is a physician and who examined the Veteran and 
reviewed the Veteran's medical records, concluded that the 
Veteran's history of IV drug abuse was the most likely cause of 
his hepatitis.  This conclusion is supported by the Veteran's 
service treatment records, which noted the Veteran's chronic drug 
abuse in addition to his diagnosis of hepatitis.  The Board, 
thus, accords significant weight to the VA examiner's opinion.  
There is no competent evidence to refute this opinion.  
Therefore, the Board finds that the evidence establishes that the 
Veteran's hepatitis C is due to drug use in service.

As the Board has determined that the Veteran's hepatitis C is 
etiologically related to drug abuse, service connection is not 
warranted.  As noted above, drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  Here, 
the evidence, reflects that the Veteran injected heroin, both of 
which are illegal.  The Veteran also filed his claim to reopen in 
March 2003.  VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 31, 
1990.  VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (1999); 
VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (1998).  Therefore, 
service connection is not warranted.


ORDER

New and material evidence having been received, the Veteran's 
claim for entitlement to service connection for hepatitis C is 
considered reopened; the appeal is granted to this extent only.

Service connection for hepatitis C is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


